Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2021 has been entered.

Information Disclosure Statement
Each information disclosure statement (IDS) submitted on 5 March 2021 and 19 July 2021 has been considered by the examiner.
 
Claim Objections
Claims 37, 40, 50, & 56 are objected to because of the following informalities: 
Claim 37:  “comprise” in line 2 should be amended to --comprises-- for subject/verb agreement. 
Claim 40: “comprises” in line 11 should be amended to --comprise-- for subject/verb agreement. 
Claim 50: --feed distribution module;-- in line 28 will help with ease of understanding the claim, and --controllers
Claim 56: “comprises” in line 16 should be amended to --comprise-- for subject/verb agreement. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-49 & 52 (and all claims dependent thereon) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31, 47, & 52 each recites the limitation “the production sub-unit module” in Claim 31, lines 7 & 9, claim 47, line 3, and claim 52, lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Each instance should be replaced with --each production sub-unit module-- or --the one or more production sub-unit modules--, as appropriate. For Claim 52, there is no support for a production sub-unit module in claim 50.
RE Claim 31, the phrase “…with one or more equipment devices linked to the production…, the computer module…” in lines 12-13 is unclear since the list of options is not separated from the next limitation in the paragraph. The phrase should be --with one or more equipment devices linked to one or more of: one or more of the production sub-unit modules, the and [[or]] the feed distribution module; [[,]]…--; this Markush group will help with ease of understanding the claim.
RE Claim 32, the phrase “the post-larvae nursery module comprising one or more shallow water tanks, and one or more sensors…” in lines 4-5 contains a comma splice which alters the meaning of the phrase. It appears that this comma should be removed such that the one or more sensors are contained in the nursery module: --the post-larvae nursery module comprising one or more shallow water tanks and one or more sensors,…--.
Claims 33-49 are rejected as ultimately dependent from claim 31 rejected above. The above list is not to be considered all inclusive, and the claims should be thoroughly reviewed for consistency, clarity, and correctness.

Allowable Subject Matter
Claims 31-49 & 52 would be allowable if rewritten or amended to overcome all rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 50-51 & 53-60 are allowed.

 Response to Arguments
Applicant’s arguments with respect to present claims have been fully considered and are persuasive; however, the new claims raise clarity issues addressed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643